Case 2:20-cv-02095-GW-MRW Document 45 Filed 08/31/20 Page 1 of 15 Page ID #:143




  1

  2

  3

  4

  5

  6

  7
                              UNITED STATES DISTRICT COURT
  8
                            CENTRAL DISTRICT OF CALIFORNIA
  9

 10
                                                      Case No. 2:20-cv-02095-GW-MRW
 11
       Roberto Chavez and Janet Kassner,
 12                                                   STIPULATED PROTECTIVE
                 v.                                   ORDER
 13
           Anatol Chavez,
 14                                                   ‫ ܈‬Check if submitted without
 15                                                   material modifications to MRW form

 16                                                   Judge: Hon. George H. Wu
                                                      Mag. Judge: Hon. Michael R. Wilner
 17

 18

 19   1.       INTRODUCTION
 20            1.1    PURPOSES AND LIMITATIONS
 21            Discovery in this action is likely to involve production of confidential,
 22   proprietary, or private information for which special protection from public
 23   disclosure and from use for any purpose other than prosecuting this litigation may
 24   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 25   enter the following Stipulated Protective Order. The parties acknowledge that this
 26   Order does not confer blanket protections on all disclosures or responses to
 27   discovery and that the protection it affords from public disclosure and use extends
 28   only to the limited information or items that are entitled to confidential treatment
Case 2:20-cv-02095-GW-MRW Document 45 Filed 08/31/20 Page 2 of 15 Page ID #:144




  1   under the applicable legal principles. The parties further acknowledge, as set forth
  2   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
  3   file confidential information under seal; Civil Local Rule 79-5 sets forth the
  4   procedures that must be followed and the standards that will be applied when a party
  5   seeks permission from the Court to file material under seal.
  6

  7         1.2    GOOD CAUSE STATEMENT
  8         This action concerns a family dispute concerning the ownership and
  9   disposition of important artworks created by Plaintiffs. The nature of the dispute
 10   requires that the Parties exchange information of a personal, familial nature, the
 11   disclosure of which would invade the Parties’ privacy and potentially cause
 12   embarrassment. Moreover, the Parties anticipate exchanging information
 13   concerning negotiations for the sale of the artwork in dispute, including information
 14   pertaining to value and price, the public disclosure of which could harm the future
 15   market for the sale of the artwork. Accordingly, there is good cause for the entry of
 16   this Stipulated Protective Order.
 17

 18   2.    DEFINITIONS
 19         2.1    Action: The above-pending federal lawsuit, captioned Chavez v.
 20   Chavez, No. 2:20-cv-02095-GW-MRW.
 21         2.2    Challenging Party: a Party or Non-Party that challenges the
 22   designation of information or items under this Order.
 23         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 24   how it is generated, stored or maintained) or tangible things that qualify for
 25   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 26   the Good Cause Statement.
 27         2.4    Counsel: Outside Counsel of Record (as well as their support staff).
 28
                                                 2
Case 2:20-cv-02095-GW-MRW Document 45 Filed 08/31/20 Page 3 of 15 Page ID #:145




  1         2.5    Designating Party: a Party or Non-Party that designates information or
  2   items that it produces in disclosures or in responses to discovery as
  3   “CONFIDENTIAL.”
  4         2.6    Disclosure or Discovery Material: all items or information, regardless
  5   of the medium or manner in which it is generated, stored, or maintained (including,
  6   among other things, testimony, transcripts, and tangible things), that are produced or
  7   generated in disclosures or responses to discovery in this matter.
  8         2.7    Expert: a person with specialized knowledge or experience in a matter
  9   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 10   an expert witness or as a consultant in this Action.
 11         2.8    Non-Party: any natural person, partnership, corporation, association, or
 12   other legal entity not named as a Party to this action.
 13         2.9    Outside Counsel of Record: attorneys who are not employees of a
 14   party to this Action but are retained to represent or advise a party to this Action and
 15   have appeared in this Action on behalf of that party or are affiliated with a law firm
 16   which has appeared on behalf of that party, and includes support staff.
 17         2.10 Party: any party to this Action, including all of its officers, directors,
 18   employees, consultants, retained experts, and Outside Counsel of Record (and their
 19   support staffs).
 20         2.11 Producing Party: a Party or Non-Party that produces Disclosure or
 21   Discovery Material in this Action.
 22         2.12 Professional Vendors: persons or entities that provide litigation
 23   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 24   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 25   and their employees and subcontractors.
 26         2.13 Protected Material: any Disclosure or Discovery Material that is
 27   designated as “CONFIDENTIAL.”
 28
                                                 3
Case 2:20-cv-02095-GW-MRW Document 45 Filed 08/31/20 Page 4 of 15 Page ID #:146




  1         2.14 Receiving Party: a Party that receives Disclosure or Discovery
  2   Material from a Producing Party.
  3

  4   3.    SCOPE
  5         The protections conferred by this Stipulation and Order cover not only
  6   Protected Material (as defined above), but also (1) any information copied or
  7   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  8   compilations of Protected Material; and (3) any testimony, conversations, or
  9   presentations by Parties or their Counsel that might reveal Protected Material.
 10         Any use of Protected Material at trial will be governed by the orders of the
 11   trial judge. This Order does not govern the use of Protected Material at trial.
 12

 13   4.    DURATION
 14          Even after final disposition of this litigation, the confidentiality obligations
 15   imposed by this Order will remain in effect until a Designating Party agrees
 16   otherwise in writing or a court order otherwise directs. Final disposition will be
 17   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 18   or without prejudice; and (2) final judgment herein after the completion and
 19   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 20   including the time limits for filing any motions or applications for extension of time
 21   pursuant to applicable law.
 22

 23   5.    DESIGNATING PROTECTED MATERIAL
 24         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 25   Each Party or Non-Party that designates information or items for protection under
 26   this Order must take care to limit any such designation to specific material that
 27   qualifies under the appropriate standards. The Designating Party must designate for
 28   protection only those parts of material, documents, items, or oral or written
                                                  4
Case 2:20-cv-02095-GW-MRW Document 45 Filed 08/31/20 Page 5 of 15 Page ID #:147




  1   communications that qualify so that other portions of the material, documents,
  2   items, or communications for which protection is not warranted are not swept
  3   unjustifiably within the ambit of this Order.
  4         Mass, indiscriminate, or routinized designations are prohibited. Designations
  5   that are shown to be clearly unjustified or that have been made for an improper
  6   purpose (e.g., to unnecessarily encumber the case development process or to impose
  7   unnecessary expenses and burdens on other parties) may expose the Designating
  8   Party to sanctions.
  9         If it comes to a Designating Party’s attention that information or items that it
 10   designated for protection do not qualify for protection, that Designating Party must
 11   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 12         5.2    Manner and Timing of Designations. Except as otherwise provided in
 13   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 14   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 15   under this Order must be clearly so designated before the material is disclosed or
 16   produced.
 17         Designation in conformity with this Order requires:
 18         (a) for information in documentary form (e.g., paper or electronic documents,
 19   but excluding transcripts of depositions or other pretrial or trial proceedings), that
 20   the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
 21   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
 22   portion or portions of the material on a page qualifies for protection, the Producing
 23   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 24   markings in the margins).
 25         A Party or Non-Party that makes original documents available for inspection
 26   need not designate them for protection until after the inspecting Party has indicated
 27   which documents it would like copied and produced. During the inspection and
 28   before the designation, all of the material made available for inspection will be
                                                  5
Case 2:20-cv-02095-GW-MRW Document 45 Filed 08/31/20 Page 6 of 15 Page ID #:148




  1   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
  2   documents it wants copied and produced, the Producing Party must determine which
  3   documents, or portions thereof, qualify for protection under this Order. Then, before
  4   producing the specified documents, the Producing Party must affix the
  5   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
  6   portion or portions of the material on a page qualifies for protection, the Producing
  7   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
  8   markings in the margins).
  9         (b) for testimony given in depositions that the Designating Party identify the
 10   Disclosure or Discovery Material on the record, before the close of the deposition all
 11   protected testimony.
 12         (c) for information produced in some form other than documentary and for
 13   any other tangible items, that the Producing Party affix in a prominent place on the
 14   exterior of the container or containers in which the information is stored the legend
 15   “CONFIDENTIAL.” If only a portion or portions of the information warrants
 16   protection, the Producing Party, to the extent practicable, will identify the protected
 17   portion(s).
 18         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
 19   failure to designate qualified information or items does not, standing alone, waive
 20   the Designating Party’s right to secure protection under this Order for such material.
 21   Upon timely correction of a designation, the Receiving Party must make reasonable
 22   efforts to assure that the material is treated in accordance with the provisions of this
 23   Order.
 24

 25   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 26         6.1     Timing of Challenges. Any Party or Non-Party may challenge a
 27   designation of confidentiality at any time that is consistent with the Court’s
 28   Scheduling Order.
                                                  6
Case 2:20-cv-02095-GW-MRW Document 45 Filed 08/31/20 Page 7 of 15 Page ID #:149




  1             6.2   Meet and Confer. The Challenging Party will initiate the dispute
  2   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
  3   et seq.
  4             6.3   The burden of persuasion in any such challenge proceeding will be on
  5   the Designating Party. Frivolous challenges, and those made for an improper
  6   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  7   parties) may expose the Challenging Party to sanctions. Unless the Designating
  8   Party has waived or withdrawn the confidentiality designation, all parties will
  9   continue to afford the material in question the level of protection to which it is
 10   entitled under the Producing Party’s designation until the Court rules on the
 11   challenge.
 12

 13   7.        ACCESS TO AND USE OF PROTECTED MATERIAL
 14             7.1   Basic Principles. A Receiving Party may use Protected Material that is
 15   disclosed or produced by another Party or by a Non-Party in connection with this
 16   Action only for prosecuting, defending, or attempting to settle this Action. Such
 17   Protected Material may be disclosed only to the categories of persons and under the
 18   conditions described in this Order. When the Action has been terminated, a
 19   Receiving Party must comply with the provisions of section 13 below (FINAL
 20   DISPOSITION).
 21             Protected Material must be stored and maintained by a Receiving Party at a
 22   location and in a secure manner that ensures that access is limited to the persons
 23   authorized under this Order.
 24             7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
 25   otherwise ordered by the Court or permitted in writing by the Designating Party, a
 26   Receiving Party may disclose any information or item designated
 27   “CONFIDENTIAL” only to:
 28
                                                  7
Case 2:20-cv-02095-GW-MRW Document 45 Filed 08/31/20 Page 8 of 15 Page ID #:150




  1            (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  2   well as employees of said Outside Counsel of Record to whom it is reasonably
  3   necessary to disclose the information for this Action;
  4            (b) the officers, directors, and employees of the Receiving Party to whom
  5   disclosure is reasonably necessary for this Action;
  6            (c) Experts (as defined in this Order) of the Receiving Party to whom
  7   disclosure is reasonably necessary for this Action and who have signed the
  8   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  9            (d) the Court and its personnel;
 10            (e) court reporters and their staff;
 11            (f) professional jury or trial consultants, mock jurors, and Professional
 12   Vendors to whom disclosure is reasonably necessary for this Action and who have
 13   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 14            (g) the author or recipient of a document containing the information or a
 15   custodian or other person who otherwise possessed or knew the information;
 16            (h) during their depositions, witnesses, and attorneys for witnesses, in the
 17   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 18   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
 19   will not be permitted to keep any confidential information unless they sign the
 20   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 21   agreed by the Designating Party or ordered by the Court. Pages of transcribed
 22   deposition testimony or exhibits to depositions that reveal Protected Material may
 23   be separately bound by the court reporter and may not be disclosed to anyone except
 24   as permitted under this Stipulated Protective Order; and
 25            (i) any mediator or settlement officer, and their supporting personnel,
 26   mutually agreed upon by any of the parties engaged in settlement discussions.
 27

 28
                                                  8
Case 2:20-cv-02095-GW-MRW Document 45 Filed 08/31/20 Page 9 of 15 Page ID #:151




  1   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  2   IN OTHER LITIGATION
  3         If a Party is served with a subpoena or a court order issued in other litigation
  4   that compels disclosure of any information or items designated in this Action as
  5   “CONFIDENTIAL,” that Party must:
  6             (a) promptly notify in writing the Designating Party. Such notification
  7   will include a copy of the subpoena or court order;
  8             (b) promptly notify in writing the party who caused the subpoena or order
  9   to issue in the other litigation that some or all of the material covered by the
 10   subpoena or order is subject to this Protective Order. Such notification will include
 11   a copy of this Stipulated Protective Order; and
 12             (c) cooperate with respect to all reasonable procedures sought to be
 13   pursued by the Designating Party whose Protected Material may be affected.
 14         If the Designating Party timely seeks a protective order, the Party served with
 15   the subpoena or court order will not produce any information designated in this
 16   action as “CONFIDENTIAL” before a determination by the court from which the
 17   subpoena or order issued, unless the Party has obtained the Designating Party’s
 18   permission. The Designating Party will bear the burden and expense of seeking
 19   protection in that court of its confidential material and nothing in these provisions
 20   should be construed as authorizing or encouraging a Receiving Party in this Action
 21   to disobey a lawful directive from another court.
 22

 23   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 24   PRODUCED IN THIS LITIGATION
 25             (a) The terms of this Order are applicable to information produced by a
 26   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 27   produced by Non-Parties in connection with this litigation is protected by the
 28
                                                  9
Case 2:20-cv-02095-GW-MRW Document 45 Filed 08/31/20 Page 10 of 15 Page ID #:152




   1   remedies and relief provided by this Order. Nothing in these provisions should be
   2   construed as prohibiting a Non-Party from seeking additional protections.
   3             (b) In the event that a Party is required, by a valid discovery request, to
   4   produce a Non-Party’s confidential information in its possession, and the Party is
   5   subject to an agreement with the Non-Party not to produce the Non-Party’s
   6   confidential information, then the Party will:
   7                (1) promptly notify in writing the Requesting Party and the Non-Party
   8   that some or all of the information requested is subject to a confidentiality
   9   agreement with a Non-Party;
  10                (2) promptly provide the Non-Party with a copy of the Stipulated
  11   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  12   specific description of the information requested; and
  13                (3) make the information requested available for inspection by the
  14   Non-Party, if requested.
  15             (c) If the Non-Party fails to seek a protective order from this Court within
  16   14 days of receiving the notice and accompanying information, the Receiving Party
  17   may produce the Non-Party’s confidential information responsive to the discovery
  18   request. If the Non-Party timely seeks a protective order, the Receiving Party will
  19   not produce any information in its possession or control that is subject to the
  20   confidentiality agreement with the Non-Party before a determination by the Court.
  21   Absent a court order to the contrary, the Non-Party will bear the burden and expense
  22   of seeking protection in this Court of its Protected Material.
  23

  24   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  25         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  26   Protected Material to any person or in any circumstance not authorized under this
  27   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  28   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                                  10
Case 2:20-cv-02095-GW-MRW Document 45 Filed 08/31/20 Page 11 of 15 Page ID #:153




   1   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   2   persons to whom unauthorized disclosures were made of all the terms of this Order,
   3   and (d) request such person or persons to execute the “Acknowledgment and
   4   Agreement to Be Bound” that is attached hereto as Exhibit A.
   5

   6   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   7   PROTECTED MATERIAL
   8         When a Producing Party gives notice to Receiving Parties that certain
   9   inadvertently produced material is subject to a claim of privilege or other protection,
  10   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  11   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
  12   procedure may be established in an e-discovery order that provides for production
  13   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
  14   (e), insofar as the parties reach an agreement on the effect of disclosure of a
  15   communication or information covered by the attorney-client privilege or work
  16   product protection, the parties may incorporate their agreement in the stipulated
  17   protective order submitted to the Court.
  18

  19   12.   MISCELLANEOUS
  20         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  21   person to seek its modification by the Court in the future.
  22         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  23   Protective Order no Party waives any right it otherwise would have to object to
  24   disclosing or producing any information or item on any ground not addressed in this
  25   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  26   ground to use in evidence of any of the material covered by this Protective Order.
  27         12.3 Filing Protected Material. A Party that seeks to file under seal any
  28   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                                                  11
Case 2:20-cv-02095-GW-MRW Document 45 Filed 08/31/20 Page 12 of 15 Page ID #:154




   1   only be filed under seal pursuant to a court order authorizing the sealing of the
   2   specific Protected Material at issue. If a Party's request to file Protected Material
   3   under seal is denied by the Court, then the Receiving Party may file the information
   4   in the public record unless otherwise instructed by the Court.
   5

   6   13.   FINAL DISPOSITION
   7         After the final disposition of this Action, as defined in paragraph 4, within 60
   8   days of a written request by the Designating Party, each Receiving Party must return
   9   all Protected Material to the Producing Party or destroy such material. As used in
  10   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  11   summaries, and any other format reproducing or capturing any of the Protected
  12   Material. Whether the Protected Material is returned or destroyed, the Receiving
  13   Party must submit a written certification to the Producing Party (and, if not the same
  14   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  15   (by category, where appropriate) all the Protected Material that was returned or
  16   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  17   abstracts, compilations, summaries or any other format reproducing or capturing any
  18   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  19   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  20   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  21   reports, attorney work product, and consultant and expert work product, even if such
  22   materials contain Protected Material. Any such archival copies that contain or
  23   constitute Protected Material remain subject to this Protective Order as set forth in
  24   Section 4 (DURATION).
  25

  26
  27

  28
                                                  12
Case 2:20-cv-02095-GW-MRW Document 45 Filed 08/31/20 Page 13 of 15 Page ID #:155




   1   14.   Any willful violation of this Order may be punished by civil or criminal
   2   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
   3   authorities, or other appropriate action at the discretion of the Court.
   4

   5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   6

   7   DATED: August 28, 2020                      ___/s/ Matt Kline___________________
                                                   Attorneys for Plaintiff
   8

   9

  10   DATED: August 28, 2020                      __/s/ Daniel Pulecio-Boek ___________
                                                   Attorneys for Defendant
  11

  12

  13   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  14

  15

  16   DATED:_______________
              August 31, 2020                      __________________________________
                                                   HON. MICHAEL R. WILNER
  17                                               United States Magistrate Judge
  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28
                                                  13
Case 2:20-cv-02095-GW-MRW Document 45 Filed 08/31/20 Page 14 of 15 Page ID #:156




   1                                         EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4         I, _____________________________ [full name], of _________________
   5   [full address], declare under penalty of perjury that I have read in its entirety and
   6   understand the Stipulated Protective Order that was issued by the United States
   7   District Court for the Central District of California on [date] in the case of
   8   ___________ [insert case name and number]. I agree to comply with and to be
   9   bound by all the terms of this Stipulated Protective Order and I understand and
  10   acknowledge that failure to so comply could expose me to sanctions and punishment
  11   in the nature of contempt. I solemnly promise that I will not disclose in any manner
  12   any information or item that is subject to this Stipulated Protective Order to any
  13   person or entity except in strict compliance with the provisions of this Order.
  14         I further agree to submit to the jurisdiction of the United States District Court
  15   for the Central District of California for the purpose of enforcing the terms of this
  16   Stipulated Protective Order, even if such enforcement proceedings occur after
  17   termination of this action. I hereby appoint __________________________ [full
  18   name] of _______________________________________ [full address and
  19   telephone number] as my California agent for service of process in connection with
  20   this action or any proceedings related to enforcement of this Stipulated Protective
  21   Order.
  22   Date: ______________________________________
  23   City and State where signed: _________________________________
  24

  25   Printed name: _______________________________
  26
  27   Signature: __________________________________
  28
                                                  14
Case 2:20-cv-02095-GW-MRW Document 45 Filed 08/31/20 Page 15 of 15 Page ID #:157



                                           ATTESTATION
   1
                    Pursuant to C.D. Cal. Local Rule 5-4.3.4(a)(2)(i), I, Matt Kline, attest
   2
       that all other signatories listed, and on whose behalf the filing is submitted, concur
   3
       in this filing’s content and have authorized such filing.
   4

   5                                              /s/ Matt Kline
                                                  Matt Kline
   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                  15
